State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517989
________________________________

In the Matter of MICHAEL L.
   WILSON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Lynch, JJ.

                             __________


     Michael L. Wilson, Ossining, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Following a tier III disciplinary hearing, petitioner was
found guilty of threatening another inmate. The determination
was affirmed upon administrative appeal with a modified penalty,
and this CPLR article 78 proceeding ensued.

      We confirm. Initially, we reject petitioner's contention
that the misbehavior report failed to provide him with sufficient
notice of the charge against him due to a lack of specific times,
dates and places of the alleged conduct. Inasmuch as the charge
                              -2-                  517989

resulted from an investigation involving several contacts between
petitioner and the victim, we conclude that the misbehavior
report contained sufficient information to adequately apprise
petitioner of the charge against him in order to enable him to
prepare a defense (see Matter of Williams v Fischer, 114 AD3d
977, 977 [2014], lv denied 23 NY3d 903 [2014]; Matter of Eugenio
v Fischer, 112 AD3d 1017, 1017 [2013], lv denied 22 NY3d 863
[2014]). We also reject petitioner's contention that he
impermissibly was denied the right to call a certain witness, as
the requested witness was not present during the incidents that
gave rise to the charge and, therefore, could not provide
relevant testimony (see Matter of Boyd v Fischer, 108 AD3d 995,
996 [2013]; Matter of Blackwell v Fischer, 106 AD3d 1346, 1346
[2013]).

      Turning to the merits, the misbehavior report, the hearing
testimony of the victim and both the in camera and hearing
testimony of the correction officer who investigated the incident
and authored the misbehavior report provide substantial evidence
supporting the determination of guilt (see Matter of Hardy v
Smith, 87 AD3d 779, 780 [2011]; Matter of France v Bezio, 78 AD3d
1357, 1357 [2010]). Petitioner's denial of the charge presented
a credibility issue for the Hearing Officer to resolve (see
Matter of Ford v Prack, 101 AD3d 1276, 1277 [2012]).
Petitioner's remaining claims have been considered and found to
be without merit.

     Peters, P.J., Stein, Rose, Egan Jr. and Lynch, JJ., concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court